UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-4981


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DOUGLAS G. TAYLOR, a/k/a Bo Taylor,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:13-cr-00316-LMB-1)


Submitted:   August 27, 2014             Decided:   September 11, 2014


Before KING and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Patrick L.
Bryant, Appellate Attorney, W. Todd Watson, Assistant Federal
Public Defender, Alexandria, Virginia, for Appellant.   Dana J.
Boente, United States Attorney, Mark D. Lytle, Assistant United
States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Douglas G. Taylor appeals from his twenty-four-month

sentence imposed after he pled guilty to one count each of wire

fraud, in violation of 18 U.S.C. § 1343 (2012), and filing a

false individual income tax return, in violation of 26 U.S.C.

§ 7206(1) (2012).             The case arose from allegations that Taylor

schemed       to    defraud    the     Remington         Volunteer      Fire    and    Rescue

Department         (“RVFD”),       where   he   was      the   Chief,    and     the    Prince

William       County    Schools,       where        he   was   employed.        On     appeal,

Taylor asserts that his sentence is unreasonable because the

district court miscalculated his Guidelines range and ultimately

issued an erroneous restitution order when it:                           (1) included as

relevant       conduct        in    calculating          his    loss     amount        conduct

pertaining to dismissed charges; (2) failed to subtract from the

loss amount the value of the work Taylor contributed to the

RVFD; and (3) failed to address Taylor’s argument that the tax

loss    was    overstated.           Taylor     also      asserts    that      the   district

court abused its discretion when it denied the parties’ joint

motion to continue sentencing.                  Finding no error, we affirm.

               Taylor challenges the reasonableness of his sentence,

which    we    review    for       abuse   of       discretion.        United    States     v.

Cobler, 748 F.3d 570, 581 (4th Cir. 2014), pet. for cert. filed,

__ S. Ct. __ (U.S. July 10, 2014) (No. 14-5307).                            The first step

in our review of a sentence mandates that we ensure that the

                                                2
district court committed no significant procedural error, “such

as   failing         to     calculate      (or    improperly        calculating)        the

Guidelines range, treating the Guidelines as mandatory, failing

to   consider         the    [18      U.S.C.]     § 3553(a)        [(2012)]       factors,

selecting       a    sentence      based    on    clearly        erroneous    facts,     or

failing     to       adequately       explain     the    chosen     sentence.”          Id.

(internal quotation marks and alterations omitted).

               “In assessing whether a sentencing court has properly

applied the Guidelines, we review factual findings for clear

error and legal conclusions de novo.”                     United States v. Llamas,

599 F.3d 381, 387 (4th Cir. 2010); see also United States v.

Allmendinger, 706 F.3d 330, 341 (4th Cir.) (noting that loss

attributable to fraud is a factual finding that is reviewed for

clear error), cert. denied, 133 S. Ct. 2747 (2013).                           A sentence

within or below the applicable Guidelines range is presumptively

reasonable.          United States v. Susi, 674 F.3d 278, 289 (4th Cir.

2012).         We    have   considered      the    parties’       arguments    and      have

reviewed       the    record    and    discern     no     reversible      error    in    the

district       court’s      sentencing     determinations.            Accordingly,        we

affirm Taylor’s twenty-four-month variant sentence.

               We reject Taylor’s assertion that the district court

committed reversible error when it denied the parties’ joint

motion for a continuance of his sentencing hearing.                               Fed. R.

Crim.     P.     32(b)(1)      provides     that        “[t]he    court    must    impose

                                             3
sentence without unnecessary delay.”                     Thus, “a trial court’s

denial of a continuance is reviewed for abuse of discretion;

even if such an abuse is found, the defendant must show that the

error specifically prejudiced her case in order to prevail.”

United States v. Williams, 445 F.3d 724, 739 (4th Cir. 2006)

(internal    quotation       marks    and       brackets   omitted);      see   United

States v. Copeland, 707 F.3d 522, 531 (4th Cir.) (“In light of

the fact that Copeland’s . . . sentencing had been scheduled for

over three months, the district court’s denial of additional

time for preparation was neither unreasoning nor arbitrary.”),

cert. denied, 134 S. Ct. 126 (2013).

            We will only vacate a sentence when the denial of a

continuance was arbitrary and the denial “substantially impaired

the     defendant’s     opportunity       to      secure    a   fair    sentence[.]”

United States v. Speed, 53 F.3d 643, 644 (4th Cir. 1995).                            We

must,     however,      be   mindful        of     “possible      Sixth      Amendment

implications concerning the ability of counsel for the defendant

to provide effective assistance” at sentencing.                   Id. at 645.

            A review of the district court record establishes that

it was unlikely that a continuance would have resulted in any

agreement    on    loss   amount     by   the     parties.       To    the   contrary,

despite multiple attempts by the parties to agree on appropriate

loss amounts, neither Taylor nor the Government was willing to

concede    on     an   amount.       Moreover,      it     is   apparent     from   the

                                            4
district court’s order denying the motion for a continuance that

the   district    court   was   legitimately    concerned    about   Taylor’s

lead attorney leaving the Federal Public Defender’s Office.                And

since Taylor’s lead attorney was involved in Taylor’s case from

early on and, thus, intimately aware of the details of Taylor’s

case, there is no indication that Taylor was denied his Sixth

Amendment rights because of the district court’s denial of his

motion for a continuance.           Accordingly, we find the district

court’s denial of additional time for preparation to be neither

unreasoning nor arbitrary.

            Accordingly, we affirm the district court’s judgment.

We    dispense   with   oral    argument   because   the   facts   and   legal

contentions      are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                      5